Citation Nr: 1141536	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-37 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

When this case was initially before the Board in June 2009, the Board denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed the Board's June 2009 decision to the Court of Appeals for Veterans Claims (Court), which, in an May 2011 memorandum decision, vacated the Board's decision to deny service connection for bilateral hearing loss and remanded the case to the Board for action consistent with the memorandum decision.  

In March 2011, the Veteran filed a claim for service connection for residuals of a stroke.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he suffers from bilateral hearing loss due to acoustic trauma in service from exposure to 155mm Howitzers without hearing protection while assigned to an artillery unit and that, therefore, service connection for bilateral hearing loss should be granted.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id. (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

In addition, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss and tinnitus, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Here, however, there is no evidence demonstrating the extent of Veteran's hearing loss within one year of separation from service such that no determination can be made as to whether the degree of hearing loss experienced would justify a compensable disability rating.  Therefore, no discussion of the provisions concerning presumptions for chronic diseases is necessary.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The medical evidence shows that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  Specifically, in April 2006, a puretone audiogram showed auditory thresholds over 40 decibels at multiple relevant frequencies.  A diagnosis of sensorineural hearing loss is provided.  Additionally, a puretone threshold audiometry examination conducted by a VA audiologist in October 2006 also showed auditory thresholds over 40 decibels at multiple relevant frequencies.  The VA audiologist diagnosed the Veteran with bilateral mild to moderately severe sensorineural hearing loss.

Furthermore, the record contains credible and competent lay evidence of continuous hearing loss symptoms since active military service.  At his October 2006 VA examination, the Veteran reported having problems with his hearing ever since he was repeatedly exposed to artillery fire from 155mm Howitzers during his active service with the 35th Artillery, C Battery, in Vietnam.  The Veteran is competent to testify to his symptoms of hearing loss.  See Charles v. Principi, 16 Vet. App 370, 374 (2002); see also Hickson, 12 Vet. App. at 253.   In his April 2006 claim, he explained that although he was a cook in service, he still worked with the artillery pieces and did not have ear plugs.  The Veteran's DD-214 shows that he was a cook for the Army, and an Abstract of Service dated May 1968 corroborates the Veteran's unit assignment.  

As the Veteran's statements regarding the nature of his service is corroborated by his service records, the Board finds that his statements regarding his continuous symptoms of hearing loss are credible as they are facially plausible and the details of the account he has provided are corroborated by his service records.  See Caluza, 7 Vet. App. at 511.  While a medical history report completed at separation in June 1969 shows that the Veteran selected "no" in response to the question "do you have or have you ever had hearing loss," the Board finds that this evidence does not alter the Board's assessment of the Veteran's credibility as the evidence consists only of one cursory response to one question among dozens at the time of separation.  It should also be noted that the Veteran's audiological data at separation is not present in the claims folder.  

Therefore, resolving any doubt in favor of the Veteran, the competent and credible evidence of record establishes that the Veteran has experienced consistent symptoms of hearing loss since exposure to artillery fire during his active service in Vietnam.  Lastly, here, the Veteran's lay testimony is competent to relate his continuous symptoms of hearing loss to his current diagnosis of sensorineural hearing loss.  See Savage, 10 Vet. App. at 497.

While the October 2006 VA examiner determined that an opinion could not be provided without resort to speculation due to the absence of a discharge examination report and the Veteran's occupational noise exposure since service, the Board finds that this opinion is inadequate.  The examiner did not address the Veteran's report of continuous symptoms since service in the rationale provided for this opinion, even though the same assertion with regard to the Veteran's report of continuous symptoms of tinnitus since service served as the basis for the examiner's determination that tinnitus was related to noise exposure during active military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding a medical examination inadequate where the examiner failed to consider the lay evidence).  As such, the opinion provided by the October 2006 VA examiner does not weigh against the Veteran's claim since it was not given in consideration of all of the relevant facts and data outlined in the examination report and, furthermore, does not, on its face, appear to be the product of the application of reliable principles and methods to the relevant facts and data given the discrepancy between the opinion provided on the etiology of the Veteran's tinnitus and the etiology of the Veteran's bilateral hearing loss.  See Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702    

Therefore, resolving any doubt in favor of the Veteran, the Board finds that, medical evidence demonstrates the existence of a current diagnosis of bilateral sensorineural hearing loss in accordance with 38 C.F.R. § 3.385, and competent and credible lay evidence shows onset of those symptoms in service, continuous symptoms since service, and a link between the continuous symptoms of hearing loss to the current diagnosis of bilateral sensorineural hearing loss such that service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


